Beasley, Judge,
concurring specially.
I fully concur in Divisions 1 and 3. I agree with the result of the ruling in Division 2, but for the reason that the remark did not constitute reversible error. In this regard it is analogous to Castell v. State, 250 Ga. 776, 788 (8) (a) (301 SE2d 234) (1983).
Appellant’s contention is that his objection to the statement should have been sustained because of a violation of OCGA § 17-8-75. What the district attorney said was: “Mrs. Allen [the victim] — and I’m gonna get to this when I talk to you again later — has positively identified this bandit over here.” This implied his personal belief, directed to the jury, that defendant is a bandit. Considering the context and the nature of the statement, however, it does not rise to the level of harm which required reversal in the case cited by appellant, Forster v. State, 60 Ga. App. 598 (4 SE2d 498) (1939).